803 F.2d 722
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FRANK S. TOTH, Plaintiff-Appellantv.UNITED AUTOMOBILE, AEROSPACE AND AGRICULTURAL IMPLEMENTWORKERS OF AMERICA, UAW, & LOCAL 723;  FORD MOTORCO., Defendants-Appellees.
No. 85-1738.
United States Court of Appeals, Sixth Circuit.
Sept. 17, 1986.

1
BEFORE:  KENNEDY and MARTIN, Circuit Judges;  PECK, Senior Judge

ORDER

2
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
In this federal question action, plaintiff sues his employer and labor union for several incidents of alleged improper representation, unwarranted disciplinary action, and breach of a collective bargaining contract.  The district court, issuing an oral opinion, granted defendants' motions for summary judgment and caused the action to be dismissed.  Plaintiff has taken this appeal.  On appeal the parties have briefed the issues, plaintiff proceeding without benefit of counsel.


4
Upon consideration, we agree with the district court's disposition of this cause.  The district court's decision that the claims derived from the 'early quit' infractions and based on Sec.  301 of the Labor Management Relations Act are time-barred is amply supported by the record.  The record also reveals that the plaintiff did not exhaust internal union procedures in pursuing his denial of overtime grievances.  This failure is fatal to this claim.  See Monroe v. International Union, UAW, 723 F.2d 22 (6th Cir. 1983).  Plaintiff's allegations that both defendants somehow violated the Labor Management Reporting and Disclosure Act of 1959 and the United Auto Workers constitution lacks support in law and fact.  For these reasons, and for the reasons given by the district court, we affirm.


5
It appearing therefore that the question on which decision of the cause depends is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the final order of the district court be and it is hereby affirmed.